PD-1075-15

K^|SM33Z8
                                                       RECEIVED IN
                                                  COURT OF CRIMINAL APPEALS

                                                        SEP 16 2015

CooH" O^r Ckj/x,w^\ HppeaU O^TeXa^                   AbetAcosta,Clerk




                                                                  FILED IN
                                                         COURT OF CRIMINAL APPEALS
                                                                SEP 18 2015

                                                              Abel Acosta, Clerk


Decx^ CWvU Or Coo^l;      .             v
                               S.
17 M* IMuj le-TrTio/x Tow U/Vc^eT),o\ocxuv1 fev/eu,, T\/e5pec-H^VL c\jk ^jou To




                                                                                   _/8«12Pl




                                                               Clo.,,17 75-^0
                                                 eWM^eJJee v-olo^u,


C.C.-F-A   <^
 ^ TTTJpiJTr/TiTTTTTTDiiW>^+ Coo*t/u>.zy DJl*; 6^4,,7Ix«s

"W VA:») 0^ PtViW* Fo. fti^eU*^ Review
_ W*o\;«K ^o^ vetoes iWt.'im,                         \
      PtVAio^ex u,0.\\ Ave ^e C**v& A*^ >J<^^ ^ SucW.




                         -r      f\    7X7JT8 8A